15 So. 3d 722 (2009)
Kevin SLATTERY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-4408.
District Court of Appeal of Florida, Fifth District.
July 14, 2009.
C.M. Barnette, of Law Office of C. Michael Barnette, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
Prior report: 999 So. 2d 1063.

ON REMAND
PER CURIAM.
AFFIRMED. See Martinez v. State, 981 So. 2d 449 (Fla.2008).
PALMER, C.J., TORPY and COHEN, JJ., concur.